Offense, unlawfully carrying a pistol; punishment, a fine of $100.00.
Prosecution was upon an indictment showing upon its face to have been returned into the District Court of Shelby County. No order of transfer appears to have been made from the District Court to the County Court. Such an order was essential to the jurisdiction of the County Court in this case. The question was properly raised by appellant before announcement of ready for trial. The transcript not only fails to show such order, but the record here contains a certificate of the District Clerk that none such appears on the minutes of the District Court. Under these circumstances it was error to proceed with the trial, as no jurisdiction to try this offense was shown. Leonard v. State, 14 S.W.2d 1028; Lenzen v. State,  16 S.W.2d 234; Ex parte Pinkus, 25 S.W.2d 334. These cases cite many other authorities sustaining the conclusion above announced. The question is well settled by many authorities.
The judgment is reversed and cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.